                                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1993 PA (MAAx)                                            Date    May 30, 2019
 Title             Mel Kleinman v. Bev-Mo, et al.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                Joseph Remigio                                   N/A                                N/A
                 Deputy Clerk                              Court Reporter                        Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                             None                                                   None
 Proceedings:                 IN CHAMBERS—COURT ORDER

        Pursuant to Federal Rule of Civil Procedure 26(f), Local Rule 26, and this Court’s April 23,
2019, Order Scheduling Meeting of Counsel and Setting Scheduling Conference, the parties were
required to meet and confer by May 13, 2019, and jointly file a scheduling report by May 20, 2019. The
Court’s April 23, 2019, Order warns: “The failure to submit a joint report in advance of the
Scheduling Conference or the failure to attend the Scheduling Conference may result in the
dismissal of the action, striking the answer and entering default, and/or the imposition of
sanctions.” (Docket No. 16 at 3 (emphasis in original).) To date, the Court has not received a Joint
Scheduling Report even though the Scheduling Conference is calendared for June 3, 2019. Nor have the
parties provided any explanation regarding their failure to participate in this process.

        Federal Rule of Civil Procedure 41(b) provides that a defendant may move for dismissal of an
action “[i]f the plaintiff fails to prosecute or to comply with these rules or a court order.” Although
Rule 41(b) provides for dismissal on the motion of the defendant, the Court can also dismiss an action
sua sponte pursuant to Rule 41(b). See Link v. Wabash R.R., 370 U.S. 626, 629-30, 82 S. Ct. 1386,
1388, 8 L. Ed. 2d 734 (1962); see also Alexander v. Pac. Mar. Ass’n, 434 F.2d 281, 283-84 (9th Cir.
1970). The permissive language of Rule 41 – that defendant “may” move for dismissal – does not limit
the Court’s ability to dismiss sua sponte if the defendant makes no motion for dismissal. Link, 370 U.S.
at 630, 82 S. Ct. at 1388-89. The Court has the inherent power to achieve the orderly and expeditious
disposition of cases by dismissing actions pursuant to Rule 41(b) with prejudice for failure to prosecute
or for failure to comply with a court order. See id. at 629-30, 82 S. Ct. at 1388-89 (dismissal for failure
to prosecute); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (same); Yourish v. California
Amplifier, 191 F.3d 983, 987 (9th Cir. 1999) (dismissal for failure to comply with court order).

        In Henderson v. Duncan, 779 F.2d 1421 (9th Cir. 1986), the Ninth Circuit set forth five factors
for a district court to consider before resorting to the penalty of dismissal: “(1) the public’s interest in
expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to
the defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the availability
of less drastic sanctions.” Id. at 1423. Cases involving sua sponte dismissal merit special focus on
considerations relating to the fifth Henderson factor. Hernandez v. City of El Monte, 138 F.3d 393, 399


CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 1 of 2
                                                                                                           JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-1993 PA (MAAx)                                          Date    May 30, 2019
 Title          Mel Kleinman v. Bev-Mo, et al.

(9th Cir. 1998). Dismissal is appropriate “where at least four factors support dismissal, . . . or where at
least three factors ‘strongly’ support dismissal.” Id. (citing Ferdik, 963 F.2d at 1263).

         Here, in assessing the first Henderson factor, the public’s interest in expeditious resolution of
litigation, will be satisfied by a dismissal. See Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002)
(citing Yourish, 191 F.3d at 990 (public’s interest in expeditious resolution of litigation always favors
dismissal)). Relatedly, with respect to the second factor, the Court’s need to manage its docket will be
served by dismissal. See id.

       The third Henderson factor at least marginally favors dismissal. Defendants may be further
prejudiced unless the complaint is dismissed. See Yourish, 191 F.3d at 991; Pagtalunan, 291 F.3d at 642
(holding that failing to timely amend risks prejudice and can justify dismissal).

         In considering the fourth and fifth Henderson factors, this Court’s Order Setting Scheduling
Conference, as noted above, warned that “failure to submit a joint report in advance of the Scheduling
Conference . . . may result in the dismissal of the action.” Despite this warning, the parties failed to
submit the required report. Additionally, the Court intends to dismiss this action without prejudice.
Accordingly, the fifth Henderson factor favors dismissal because the Court has adopted the “less-drastic”
sanction of dismissal without prejudice. See McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996)
(district court should first consider less drastic alternatives to dismissal with prejudice).

       As a result of the parties’ violation of the Order Setting Scheduling Conference, this action is
dismissed without prejudice. See Federal Rule of Civil Procedure 41(b); see also Yourish, 191 F.3d at
986-88; Ferdik, 963 F.2d at 1260.

         IT IS SO ORDERED.




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                Page 2 of 2
